Order entered August 13, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00649-CV

                                         B.C., Appellant

                                                V.

                      STEAK N SHAKE OPERATIONS, INC., Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-02686-2012

                                            ORDER
       We GRANT appellant’s August 12, 2014 unopposed motion for an extension of time to

file a reply brief. Appellant shall file a reply brief on or before September 17, 2014.


                                                       /s/   ADA BROWN
                                                             JUSTICE